DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 6/22/201.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10820967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10820967 encompass all limitations of the claimed orthodontic appliance.  
Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9597164. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9597164 encompass all limitations of the claimed orthodontic appliance.
Claims 1-4, 7, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8708697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 8708697 encompass all limitations of the claimed orthodontic appliance.
Claim 1-4, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/085583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/085583 encompass all limitations of the claimed orthodontic appliance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chishti et al (US 2004/0209218 A1).
Regarding claims 1 and 16, Chishti et al discloses a plurality of orthodontic appliances (e.g. first, intermediate(s) and final appliances, see [0021]) comprising: a first orthodontic appliance (e.g. first of appliances 102) comprising: a first shell (102) 
Regarding the second elasticity being greater than the first elasticity as required, the Examiner notes that Chishti discloses that the materials which make up the layers of the aligner 132/134 are polycarbonate and PVC.  These are two different materials which have different elasticities.  Although Chishti does not explicitly disclose which of the two materials has a higher elasticity, Chishti does state that the orientation of the layers (specifically which layer is the tooth contacting layer) may be switched as needed.  Accordingly, for claim interpretation, the Examiner choses the interpretation 
Chishti et al further discloses wherein the (first or second) elastic layer (tooth contacting layer 134, see above) reduces an amount of relative motion between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 2 and 21); wherein the (first or second) elastic layer facilitates a locking between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 3); wherein the (first or second) elastic layer increases a quality of a fit between the (first or second) one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 4 and 22); wherein the one or more (first or second) attachment- receiving wells are smaller or larger than the one or more .  
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive and additionally do not address the new interpretation above necessitated by Applicant’s amendment.  Briefly, the arguments directed to the glass transition temperature are not relevant to the new interpretation above.  As explained above, Chishti discloses two different materials (PVC and PC) with two different elasticities, which can be alternatively arranged on the inner side of the aligner forming the elastic layer.  For interpretation the Examiner choses the arrangement with the more elastic layer arranged as such.  Accordingly, the arrangement with the elastic layer on the inner surface (formed only of the more elastic material) would have a greater elasticity than that of the whole aligner (which includes the less elastic material), meeting the limitations of the claims.  Additionally, arguments directed to the attachment limitations remain functional, as the claim is directed to the appliance, or plurality thereof, and not a system including the attachments.  Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5163840 teaches an aligner with an elastic inner layer formed by protrusions 18 (see abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772